Exhibit 10.9
FIRST AMENDMENT TO THE
FIRSTMERIT CORPORATION
AMENDED AND RESTATED 2006 EQUITY PLAN
     This First Amendment (this “Amendment”) to the FirstMerit Corporation
Amended and Restated 2006 Equity Plan (the “Plan”) is effective as of
November 20, 2008.
     WHEREAS, FirstMerit Corporation (the “Company”) previously adopted the
Plan; and
     WHEREAS, pursuant to Section 13.00 of the Plan, the Company desires to
amend the Plan.
     NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section 12.02 of the Plan is hereby deleted in its entirety and the following
is substituted therefor:
Effect of Code §280G. Unless specified otherwise in the Award Agreement or in
another written agreement between the Participant and the Company or a Related
Entity executed simultaneously with or before any Change in Control, if the sum
(or value) of the payments pursuant to Section 12.01 constitute an “excess
parachute payment” as defined in Code §280G(b)(1) when combined with all other
parachute payments attributable to the same Change in Control, the Company or
other entity making the payment (“Payor”) will reduce the Participant’s benefits
under this Plan so that the Participant’s total “parachute payment” as defined
in Code §280G(b)(2)(A) under this Plan, an Award Agreement and all other
agreements will be $1.00 less than the amount that otherwise would generate an
excise tax under Code §4999. Any reduction pursuant to Section 12.02[2] shall be
made in accordance with Code §409A and the Treasury Regulations promulgated
thereunder.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer effective as of the date set forth above.

         
 
  FIRSTMERIT CORPORATION    
 
       
 
  /s/ Christopher J. Maurer    
 
 
 
Printed Name: Christopher J. Maurer    
 
  Its: Executive Vice President – H.R.    

 